             Case 1:20-cv-00008-RDB Document 1 Filed 01/02/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                               :
 MICHAEL C. WORSHAM                            :
                                               :
     Plaintiff,                                :
                                               :
 v.                                            :       Civil Action No. __________________
                                               :
 DISCOUNT POWER, INC.                          :       JURY TRIAL DEMANDED
                                               :
      Defendant.                               :




                                   NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and

1446, Defendant Discount Power, Inc. (“Discount Power”), by and through its undersigned

counsel, hereby files its Notice of Removal of the action styled Michael C. Worsham v. Discount

Power, Inc., Case Number C-12-cv-19-001152, from the Circuit Court for Harford County,

Maryland to the United States District Court for the District of Maryland, based on federal question

and diversity jurisdiction. The grounds for removal are as follows:

I.     THE STATE COURT ACTION

       1.       On or about November 25, 2016, Plaintiff Michael C. Worsham (“Plaintiff”)

commenced an action in the Circuit Court Harford County, Maryland, styled Michael C. Worsham

v. Discount Power, Inc., Case Number C-12-cv-19-001152. Pursuant to 28 U.S.C. §1446(a),

copies of all summons, process, pleadings, and orders filed in the State Court Action are attached

hereto as Exhibit A.

        2.      Discount Power first received notice of this lawsuit on December 10, 2019, when

it was served with a copy of the Complaint, which was received by its agent, National Registered

Agents, Inc. of MD, on December 5, 2019.



                                                   1
            Case 1:20-cv-00008-RDB Document 1 Filed 01/02/20 Page 2 of 4



       3.      Generally, the Complaint alleges that Discount Power made telemarketing

solicitation calls to Plaintiff’s telephone to advertise and sell its energy products and services in

violation of the Federal Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and

Federal FCC and FTC Regulations. See Exhibit A, Complaint, at ¶¶ 3, 12, 32-39, 69-74 and

Counts 1-17). Plaintiff additionally alleges a violation of the Maryland TCPA. Id. at Counts 5-

17.

       4.      According to the Complaint, Plaintiff is a resident of Harford County, Maryland.

Discount Power is a Connecticut corporation.

II.    THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       5.      Discount Power first received notice of the Complaint on December 10, 2019

following service of the Complaint on its agent, National Registered Agents, Inc. of MD, on

December 5, 2019. Therefore, removal of this action to this Court is timely under 28 U.S.C. §

1446(b) because this Notice of Removal is filed within thirty (30) days. See 28 U.S.C. § 1446(b).

       6.      Pursuant to 28 U.S.C. §1446(a), copies of all summons, process, pleadings, and

orders filed in the State Court Action are attached as Exhibit A hereto.

       7.      This Court embraces the locality in which the State Court Action is now pending,

making this Court a proper forum pursuant to 28 U.S.C. §1441(a).

       8.      No previous application has been made for the relief requested herein.

       9.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

on Plaintiff, and a copy is being filed with the Circuit Court for Harford County, Maryland.

       10.     If any question arises regarding the propriety of the removal of this action,

Discount Power respectfully requests the opportunity to present a brief and/or oral argument in

support of its position that this case is removable.



                                                  2
           Case 1:20-cv-00008-RDB Document 1 Filed 01/02/20 Page 3 of 4



III.    THIS COURT HAS FEDERAL QUESTION JURISDICTION

        11.     Plaintiff alleges a claim under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227. Therefore, federal question jurisdiction exists over Plaintiff’s claim under 28 U.S.C. §

1331 because the resolution of Plaintiff’s claim will require adjudication of a disputed question

of federal law. The parties are also diverse under 28 U.S.C. § 1332.

        12.     Because Plaintiff’s TCPA claim arises under the laws of the United States, removal

of this cause of action is appropriate under 28 U.S.C. §§ 1441(a) – (c).

        13.     Additionally, pursuant to 28 U.S.C. § 1367, this Court has supplemental

jurisdiction over Plaintiff’s state statutory claim.

        WHEREFORE, Defendant DISCOUNT POWER, INC. hereby removes the action now

pending against it in the Circuit Court of Hartford County, Maryland, and requests that this Court

assume and retain full jurisdiction over this action for all further proceedings.



Dated: January 2, 2020                                 DEFENDANT
                                                       DISCOUNT POWER, INC.


                                                       By: /s/ Brian A. Scotti
                                                          Brian A. Scotti (Fed. Bar: 18249)
                                                          Gordon & Rees LLP
                                                          400 East Pratt Street, Suite 800
                                                          Baltimore, MD 21202
                                                          Thomas C. Blatchley (PHV To Be Filed)
                                                          Gordon & Rees LLP
                                                          95 Glastonbury Boulevard, Suite 206
                                                          Glastonbury, CT 06033
                                                          Phone: (202) 372-9078
                                                          Fax: (860) 560-0185
                                                          Email: bscotti@grsm.com
                                                          Email: tblatchley@grsm.com




                                                   3
                            Case 1:20-cv-00008-RDB Document 1 Filed 01/02/20 Page 4 of 4



                                                   CERTIFICATE OF SERVICE

                         I hereby certify that on January 2, 2020, I electronically filed the foregoing document with

                  the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

                  attorneys of record, and sent a copy of the foregoing document via regular mail, postage prepaid,

                  addressed to all attorneys of record.

                  Michael C. Worsham
                  1916 Cosner Road
                  Forest Hill, Maryland 21050
                  michael@magicmichael.net


                  Dated: January 2, 2020                           DEFENDANT
                                                                   DISCOUNT POWER, INC.


                                                                   By: /s/ Brian A. Scotti
                                                                      Brian A. Scotti
                                                                      Gordon & Rees LLP
                                                                      400 East Pratt Street, Suite 800
                                                                      Baltimore, MD 21202
                                                                      Fax: (860) 560-0185
                                                                      Email: bscotti@grsm.com




8011120/49235722v.1                                               4
